Citation Nr: 1716570	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-44 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in Boston, Massachusetts.

The matter was remanded by the Board in July 2016 to provide the Veteran with a hearing.  In November 2016, the Veteran withdrew his hearing request.  See November 2016 VA Form 21-4138; see also 38 C.F.R. § 20.704(e).

The issue on appeal has been bifurcated as indicated on the title page, as doing so allows for a favorable disposition on the claim of entitlement to service connection for right ear hearing loss.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).

In February 2017, the Board requested a Veterans Health Administration (VHA) opinion regarding the Veteran's left ear hearing loss.  38 C.F.R. § 20.903.  Although the Board did not provide the Veteran a copy of the opinion and allow him the opportunity to respond prior to the instant decision, any error in this regard is harmless, as the opinion received was fully favorable. 


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is the result of in-service noise exposure.

2.  The Veteran does not presently have a left ear hearing loss sufficient for VA disability compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for entitlement to service connection for left ear hearing loss are not met.  38 U.S.C.A. §1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss, attributing it to in-service acoustic trauma from aircraft and weapons noise.  See April 2010 VA Form 21-4138.  To the extent he argues on his November 2010 VA Form 9 that VA failed in its duty to assist, the Board emphasizes that he has since been provided a VA examination to address the nature and etiology of his hearing loss.  The Veteran has not identified any relevant records that have not been associated with the record.  To the extent that the Veteran asserts that VA did not consider or review medical evidence in his claims file, the Board emphasizes that is conducts a de novo review of the claim.  38 U.S.C.A. § 7104(a).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Establishing service connection generally requires: (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
During the June 2015 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
20
35
40
Left Ear
10
10
15
35
35

Speech discrimination was at 96 percent in each ear.  

These findings do not constitute evidence of left ear hearing loss as defined by VA.  The Veteran has not undergone any other reported hearing examinations during or just prior to the claim period, and there is no medical or lay evidence of any other treatment for hearing loss during the claim period.  He is certainly competent to report the symptoms and history of his claimed left ear hearing loss and the Board has no legitimate basis to challenge the credibility of his contentions in this regard.  However, the determination as to whether a Veteran's left ear hearing loss constitutes a hearing disability for VA purposes is by a mechanical application of the definition found in 38 C.F.R. § 3.385 to audiometric (pure tone threshold and Maryland CNC) testing results.

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).  Therefore, as there is no competent evidence of current left ear hearing loss for VA purposes, element one of service connection is not established, and the claim of entitlement to service connection for left ear hearing loss fails on this basis alone.

Regarding the right ear, the above-cited June 2015 VA examination report demonstrates hearing loss pursuant to 38 C.F.R. § 3.385.  Therefore, the first element of service connection is met for this claim.  

As to the second element, the Board finds the Veteran's reports of excessive in-service noise exposure credible and consistent with the circumstances of his service as an infantryman.  38 U.S.C.A. § 1154 (a).  Thus, an in-service injury in the form of acoustic trauma in service is established, satisfying the second element of service connection.

As to the third element of service connection, the record includes a June 2015 VA examination report, in which the examiner opined that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner reasoned that the Veteran's service treatment records showed that he separated from service with normal hearing, therefore no comment could be made as to whether there was any significant threshold shift between his entrance and separation exams.  This rationale of this opinion is inadequate, as the absence of hearing loss at separation is not fatal to the claim, and service connection may still be established if the Veteran's right ear hearing loss is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. § 3.303(d).

To address the above-cited deficiency in the June 2015 VA examiner's opinion, the Board sought a VHA expert opinion as to the etiology of the Veteran's right ear hearing loss.  In a March 2017 letter, the VHA otolaryngologist stated that the Veteran's right ear hearing loss was more likely than not the result of in-service noise exposure, noting that the Veteran's normal hearing on separation was irrelevant, as clinically appreciable hearing loss may not manifest for several years.  Furthermore, the examiner reasoned that repeated exposure to loud noises can cause permanent threshold shifts and associated hearing loss several years following loud noise exposure because of degeneration of cochlear outer hair cells and loss of synaptic pathways.  Therefore, the only adequate opinion of record is in favor of the claim.  All elements having been met, service connection for right ear hearing loss is established.



ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


